In Matter of Boden v Boden (42 NY2d 210, 213), the Court of Appeals stated “the courts have the power to modify the provisions pertaining to child support in a separation agreement” in a situation where there has been an unreasonable and unanticipated change in circumstances. This principle is only applicable where the issue raised involves a reallocation between the parents of their obligation to support their children, in contrast to a situation where the issue involves the right of the children to receive adequate support (Matter of Brescia v Fitts, 56 NY2d 132). Plaintiff has conceded that this appeal only concerns a reallocation problem. Under the unique circumstances of this *888case, including the fact that the children in issue have secured a legal change of their surname (see, Cohen v Schnepf, 94 AD2d 783), the children’s relationship with defendant has totally disintegrated, at least in part as a result of their hostility towards him (see generally, Matter of Roe v Doe, 29 NY2d 188), and the plaintiff mother has failed to satisfy her obligation to encourage the children’s relationship with defendant, we conclude that the court correctly decided that there had been an adequate demonstration of an unreasonable and unanticipated change in circumstances such as to warrant a reallocation of the support obligations of the parties (Matter of Boden v Boden, supra). Thompson, O’Connor and Rubin, JJ., concur.